Name: Commission Regulation (EEC) No 1128/84 of 25 April 1984 amending Regulation (EEC) No 625/78 as regards the quality of skimmed-milk powder offered for intervention
 Type: Regulation
 Subject Matter: processed agricultural produce;  technology and technical regulations;  consumption
 Date Published: nan

 26 . 4 . 84 No L 109/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1128/84 of 25 April 1984 amending Regulation (EEC) No 625/78 as regards the quality of skimmed-milk powder offered for intervention altered in order to make more effective the control of compliance with the quality requirements for skimmed-milk powder ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 7 (5) thereof, Whereas Annex I to Commission Regulation (EEC) No 625/78 of 30 March 1978 on detailed rules of application for public storage of skimmed-milk powder (3), as last amended by Regulation (EEC) No 2549/83 (4), lays down the characteristics of the skimmed-milk powder and the control methods appli ­ cable ; whereas, in the light of experience acquired in applying the Regulation , it is apparent that some of the characteristics and control arrangements should be HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 625/78 is hereby replaced by the contents of the Annex hereto . Article 2 This Regulation shall enter into force on 7 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 , (2) OJ No L 90 , 1 . 4 . 1984, p. 10 . (3) OJ No L 84, 31 . 3 . 1978 , p. 19 . (4) OJ No L 252, 13 . 9 . 1983 , p. 5 . No L 109 / 10 Official Journal of the European Communities 26 . 4 . 84 ANNEX ANNEX I QUALITY OF SKIMMED-MILK POWDER 1 . Characteristics : (a) Fat content : (b) Water content : (c) Titratable acidity :  in millilitres of decinormal sodium hydroxide solution :  in lactic acid : (d) Lactate content : (e) Additives : (f) Phosphatase test : (g) Solubility index : (h ) Degree of purity : ( i ) Total colony count : (k) Coli aerogenes organisms : ( 1 ) Detection of buttermilk : (m ) Detection of whey : (n ) Taste and smell : (o) Appearance : 1,00 % maximum 3,5 % maximum 3,0 maximum 0,15 % maximum 150 mg/ 100 g maximum none negative , i.e. equal or less than 4 micrograms per gram of reconstituted milk 0,5 ml maximum 15,0 mg maximum, i.e. at least disc B 40 000 per g maximum negative in 0,1 g negative negative clean white or slightly yellowish colour, free from impurities or coloured particles 2 . Control measures (a) Without prejudice to the provisions concerning the harmonization of analytical methods, the following reference methods are obligatory for the application of this Regulation : International Standard FIL 9A : 1969 International Standard FIL 26 : 1964 ADMI Standard Methods ED, 1971 , page 31 International Standard FIL 69 : 1972 or an enzy ­ matic method giving equivalent results International Standard FIL 63 : 1971 ADMI Standard Methods ED, 1971 , page 26 ADMI Standard Methods ED, 1971 , page 28 International Standard FIL 49 : 1970 International Standard FIL 64 : 1971  fat content :  water content :  acidity :  lactate content :  phosphatase test :  solubility index :  degree of purity :  total colony count :  Coli aerogenes organisms : (b) As regards the detection of :  buttermilk : the absence of buttermilk can be ensured either by an on-the-spot inspection , without prior notice , of the production plant carried out at least once a week or by a laboratory analysis of the end product (') quantitative determination of free sialic acid (2) tests laid down by the Member States  rennet whey :  acid whey : (') The Member States shall notify the Commission of the method chosen . In addition , the Member States shall notify the Commission each month of the maximum and minimum values observed and the average value established during the previous month as a result of the laboratory analysis . ( 2 ) With regard to the detection of rennet whey by the quantitative determination of free sialic acid , the method of analysis shall be that laid down in points 1 to 7 of Annex IV . If the result thus obtained is higher than 60 ppm, the tests set out in point 8 of the same Annex must be carried out .'